Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This application is a broadening reissue of U.S. Patent 9,894,931 (the ‘931 Patent).
This action is in response to the amendment filed November 23, 2021.
The ‘931 Patent
The ‘931 Patent issued with eight (8) claims.  The amendment filed 11/23/2021 included new claims 9-18, 20-31, 33-44 and 46; canceled original claims 1-8 and previously presented claims 19, 32 and 45.  Claims 9-18, 20-31, 33-44, and 46 are pending.  Independent claims 9, 21 and 34 are representative as follows:

9. (New) An electronic cigarette comprising an atomizer and a battery assembly connectable to each other, wherein the atomizer comprises:

a mouthpiece;

a sealing member having a through hole, a side surface of the sealing member having a protruding sealing gasket;

an atomizing device including a cover, a guide rope, a heating wire, and a holder, the cover including an opening protrusion extending from an upper surface of the cover arranged at an inhalation side of the cover, the cover further including a first groove, the holder having a second groove, the holder and the cover configured to engage with each other to form an atomizing cavity, the guide rope passing through the heating wire and arranged to extend out of the atomizing cavity through an opening formed by the first groove and the second groove, the heating wire electrically connected to electrical contacts;

a guide tube, one end of the guide tube fitting through the through hole of the sealing member in an airtight fit, and the other end of the guide tube releasably attaching to and enclosing at least an upper portion of the opening protrusion of the cover in an airtight fit; and

an atomizer shell having an air inlet hole, the atomizer shell for holding a liquid, the atomizing device located inside the atomizer shell, the sealing member arranged at an inhalation side of the atomizer shell, the mouthpiece operatively attachable to the inhalation side of the atomizer shell.

21. (New) An electronic cigarette comprising an atomizer and a
battery assembly connectable to each other, wherein the atomizer comprises:

a mouthpiece;

a sealing member having a through hole, a side surface of the sealing member having a
protruding sealing gasket;

an atomizing device including a cover, a guide rope, and a heating wire, the cover including an opening protrusion extending from an upper surface of the cover arranged at an inhalation side of the cover, the guide rope passing through the heating wire and arranged to extend through and out of an atomizing cavity through an opening defined under the cover, the heating wire electrically connected to electrical contacts;

a guide tube, one end of the guide tube fitting through the through hole of the sealing
member in an airtight fit, and the other end of the guide tube releasably attaching to and enclosing at least an upper portion of the opening protrusion of the cover in an
airtight fit; and

an atomizer shell having an air inlet hole, the atomizer shell for holding a liquid,
the atomizing device located inside the atomizer shell, the sealing member arranged at an
inhalation side of the atomizer shell, the mouthpiece operatively attachable to the inhalation side
of the atomizer shell.

34. (New) An atomizer comprising:

a mouthpiece;

a sealing member having a through hole, a side surface of the sealing member having a protruding sealing gasket;

an atomizing device including a cover, a guide rope, and a heating wire, the cover including an opening protrusion extending from an upper surface of the cover arranged at an inhalation side of the cover, the guide rope passing through the heating wire and arranged to extend through and out of an atomizing cavity defined under the cover, the heating wire electrically connected to electrical contacts;

a guide tube, one end of the guide tube fitting through the through hole of the sealing member in an airtight fit, and the other end of the guide tube releasably attaching to and enclosing at least an upper portion of the opening protrusion of the cover in an airtight fit; and

an atomizer shell having an air inlet hole, the atomizer shell for holding a liquid, the atomizing device located inside the atomizer shell, the sealing member arranged at an inhalation side of the atomizer shell, the mouthpiece operatively attachable to the inhalation side of the atomizer shell.


35 U.S.C. 251(a)
IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 9-12, 14-18, 20-25, 27-31, 33-39, 40-44 and 46 are rejected as not complying with the original patent requirement under 35 U.S.C. 251.

	New reissue claims 9-12, 14-18, 20-25, 27-31 and 33 are directed to an electronic cigarette.  New reissue claims 34-39, 40-44 and 46 are directed to an atomizer.  
As stated in Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir.), for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”  Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362.
The ‘931 Patent relates to an electronic cigarette, more particularly to an anion cigarette capable of generating a large number of anions and convenient for the addition of tobacco tar. (Col. 1, lines 15-18)    The written description and drawings disclose only embodiments of an electronic cigarette that includes an anion generator (14) and emphasizes the importance of 
	The Abstract of the ‘931 Patent discloses:
Provided is an anion electronic cigarette that includes an atomizer (1) and battery assembly (2) which are electrically connected to each other. The anionic electronic cigarette further includes an anion generation device, comprising an anion generator (14) which is electrically connected to the control circuit provided in the battery assembly (2). The anion electronic cigarette causes electronic smoke comprised of high-density anions to enter the human body, which can help smokers to mitigate the smoking addiction and even quit smoking, while providing a cleaner a method of smoking. At the same time, when it is required to add liquid tobacco tar into the electronic cigarette in the present invention, it only requires opening the cigarette nozzle and pulling out the sealing pillar from the tar injection hole to inject tobacco tar into the tobacco tar cavity, which is fast and convenient and is not easy for tar to leak. (emphasis added)


Under the heading “SUMMARY OF THE INVENTION,” the Specification teaches:

In view of the defects in the prior art, the invention provides An (sic) anion electronic cigarette, the electronic cigarette is provided with an anion generator therein, so a large number of anions are inhaled by people who smoke the electronic cigarette, thus contributing to the removal of harmful substances in human body and assisting smoker in resisting smoke temptation and even quitting smoking. Meanwhile, the improvement on the structure of the atomizer leads to more convenient addition of tobacco tar and low possibility of tobacco tar leakage.
 	In order to achieve the above objective, the invention adopts the technical proposal as follows:
 	An anion electronic cigarette comprises an atomizer and a battery assembly that are electrically connected with each other, and further comprises an anion generation device that comprises an anion generator and a control circuit, the anion generator is arranged on an electronic smoke flow channel and is electrically connected with the control circuit arranged inside the battery assembly. (Col. 1, lines 42-60; emphasis added)

	
The anion generator is arranged on a smoke channel on the bottom of the electronic cigarette atomizer, and a smoke flow passes through the anion generator before entering the atomizer, so as to generate a large number of anions. (Col. 2, lines 49-52, emphasis added)

Since the structure above is adopted, the anion generator is arranged in the electronic cigarette of the invention, high-concentration anions enter into human body through electronic smoke when people smoke the electronic cigarette, thus contributing to the removal of harmful substances in human body and assisting smoker in resisting smoke temptation and even quitting smoking. Meanwhile, when the addition of liquid tobacco tar is required, only the holder of the electronic cigarette of the invention needs to be opened and the sealing cylinders are pulled out of the injection holes so as to inject the tobacco tar into the tobacco tar cavity, which is convenient, fast, and difficult to cause tobacco tar leakage. (Col. 3, lines 7-13, emphasis added)


	Referring to FIG. 1 and FIG. 2, a negative electronic cigarette of the invention having a flat section comprises an atomizer 1 and a battery assembly 2 that are electrically connected with each other. Meanwhile, the anion electronic cigarette further comprises an anion generation device that comprises an anion generator 14 and a control circuit (not shown in the drawings), the anion generator 14 is arranged on an electronic smoke flow channel and is electrically connected with the control circuit arranged inside the battery assembly 2.  (Col. 3, lines 40-49, emphasis added)

	
	In the present reissue, Patent Owner broadens the claims to include embodiments of an electronic cigarette that does not comprise an anion generation device or an anion generator 14 by writing new claims without these limitations.  
The ‘931 Patent does not “clearly and unequivocally disclose” an electronic cigarette that does not comprise an anion generation device.  Additionally, the ‘931 Patent does not “clearly and unequivocally disclose” an atomizer as a separate invention. 
As a matter of fact, the title of the ‘931 patent is “ANION ELECTRONIC CIGARETTE”.  Therefore, it does not satisfy the original patent rule.
	Accordingly, 9-12, 14-18, 20-25, 27-31, 33-44 and 46 do not comply with the original patent requirements under §251(a).
Response to Arguments
The claims submitted with the amendment filed November 23, 2021 comply with 37 CFR 1.173.

Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the specification of the ‘931 Patent disclose the newly claimed invention as a separate invention. (Refer to Remarks, pp. 20-23)  Applicant allegedly presents “facts” that support this position:


“The first is an anion electronic cigarette and the second is an improved atomizer that improves leakage.  The second part of the ABSTRACT states “At the same time, when it is required to add liquid tobacco tar into the electronic cigarette in the present invention, it only requires opening the cigarette nozzle and pulling out the sealing pillar from the tar injection hole - 20 - Attorney Docket No.: 1400.0005REto inject tobacco tar into the tobacco tar cavity, which is fast and convenient and is not easy for tar to leak.” (emphasis added)

It is noted here that the “at the same time” only indicates that this can be achieved simultaneously in the anion electronic cigarette, not separately as implied by Applicants.  The cited passage presented by Applicant does not clearly and unequivocally disclose that the described sealing mechanism is a separate invention.
2) Applicant argues that the TECHNICAL FIELD of the specification 
“states generally the "invention relates to an electronic cigarette" and under "more particularly", it states two separate inventions... the first part is the anion electronic cigarette and the second part states "and convenient for the addition of tobacco tar."” (Remarks, p. 21)

It is noted that the TECHNICAL FIELD of the ‘931 Patent states on Col. 1, lines 15-18: 

“The invention relates to an electronic cigarette, more particularly to An (sic) anion electronic cigarette capable of generating a large number of anions and convenient for the addition of tobacco tar.” (emphasis added)

This passage of the Specification can only be read as an electronic cigarette, specifically an anion electronic cigarette.  The anion electronic cigarette capable of doing 2 things simultaneously: generating a large number of anions and being convenient for the addition of tobacco tar.  

Thus, the Specification does not clearly and unequivocally disclose a generic electronic cigarette with a structure that is convenient for the addition of tobacco as a separate invention.  Instead, it discloses a structure that is part of an anion electronic cigarette.
3)  On page 21 of the Remarks, Applicant further states: 
“Under the BACKGROUND, the problems associated with both inventions are discussed. Tellingly, the first problem discussed separately from any anion generator (the second problem 

It is conceded that the BACKGROUND (Col. 1, lines 22-39) discusses two problems of well-known electronic cigarettes.  However, under the SUMMARY OF THE INVENTION, the specification states as follows:
“In view of the defects in the prior art, the invention provides An (sic) anion electronic cigarette, the electronic cigarette is provided with an anion generator therein, so a large number of anions are inhaled by people who smoke the electronic cigarette, thus contributing to the removal of harmful substances in human body and assisting smoker in resisting smoke temptation and even quitting smoking. Meanwhile, the improvement on the structure of the atomizer leads to more convenient addition of tobacco tar and low possibility of tobacco tar leakage.” (emphasis added; Col. 1, lines 42-51)

It is noted here that “meanwhile” only indicates that this can be achieved simultaneously, at the same time, concurrently… in the anion electronic cigarette, not separately as implied by Applicants.   The paragraph recognizes “the defects” in the prior art and simultaneously solves them in the anion electronic cigarette of their invention.  The Specification further describes the invention to be an anion electronic cigarette that comprises an atomizer and a battery assembly, and further comprises an anion generation device that comprises an anion generator and a control circuit.  (Refer to full text of Specification, Col. 1, lines 42-60)  The Specification proceeds to describe the components of the atomizer comprised in the anion electronic cigarette that happens to include a sealing mechanism in the structure.   The Specification does not clearly and unequivocally disclose that the described sealing mechanism is a separate invention or that a cigarette electronic structure that only includes a sealing mechanism as the improvement is the present invention.  Thus, Applicant’s argument is not persuasive.
4) Applicant also states…
“Moreover, under the SUMMARY OF THE INVENTION, after discussing the anion electronic cigarette, the SUMMARY also summarizes the second invention: 
Meanwhile, the improvement on the structure of the atomizer leads to more convenient addition of tobacco tar and low possibility of tobacco tar leakage." And, while only describing the anion generator in the paragraph starting at line 54 and ending at line 60, the SUMMARY mostly describes the second invention starting with "Wherein, the atomizer comprises:" Col. 1, lines 61.”

As discussed on (3) above, the Summary of the Invention the Specification only describes an invention of an anion electronic cigarette that happens to include a sealing mechanism as part of the structure.  The Specification does not clearly and unequivocally disclose that the described sealing mechanism is a separate invention or that a cigarette electronic structure that only includes a sealing mechanism as the improvement is the present invention.
5) On pp. 21-22 of the Remarks, Applicant states 
“[i]n the DETAILED DESCRIPTION section, the patent devotes only 6 lines total for discussing an anion generator and gives no details whatsoever as to what the anion generator is. In contrast, starting at Col. 3, line 50, the remaining portion of the -21 - Attorney Docket No.: 1400.0005REDETAILED DESCRIPTION describes the improved atomizer in detail that solves the problem identified in the BACKGROUND section of leakage.”

The Specification does not clearly and unequivocally disclose that the described sealing mechanism is a separate invention or that a cigarette electronic structure that only includes a sealing mechanism as the improvement is the present invention.  Thus, Applicant’s argument is not persuasive.  
6) Finally, Applicant argues that in the drawings of the instant case, the anion generator is only in FIG. 2 as number 14.  It does not appear in FIG. 1 or FIGS. 3-6, which show improvements to the atomizer.  (Remarks, p.22)
Review of the drawings and their description does not clearly and unequivocally disclose that the described sealing mechanism is a separate invention or that a cigarette electronic structure that only includes a sealing mechanism as the improvement is the present invention.  It is noted 
Indeed, nowhere does the written description or drawings disclose that the anion generator is an optional feature of the invention.  Thus, Applicant’s argument is not persuasive.  
Regarding  claims 34-39, 40-44 and 46, directed to an atomizer, including claim 39 that includes an anion generator – these claims are rejected as noted above because the ‘931 Patent does not “clearly and unequivocally disclose” the atomizer as a separate invention.
Accordingly, the ‘931 Patent does not “clearly and unequivocally disclose” an electronic cigarette do not comprise an anion generation device and does not disclose an atomizer as separate invention.  As a matter of fact, the title of the ‘931 patent is “ANION ELECTRONIC CIGARETTE”.  Therefore, claims 9-14, 15-18, 20-25, 27-31, 33-44 and 46 do not comply with the original patent requirements under §251(a).

Conclusion
Claims 9-18, 20-31, 33-44 and 46 are rejected.
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,894,931 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Jerry D Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991